     Case 7:20-cv-00071-MCR-GRJ Document 10 Filed 05/06/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS                         Case No. 3:19md2885
EARPLUG PRODUCTS
LIABILITY LITIGATION

This Document Relates to:                     Judge M. Casey Rodgers
Joseph Taylor, 7:20cv071                      Magistrate Judge Gary R. Jones


                           ORDER TO SHOW CAUSE

      Plaintiff Joseph Taylor is an initial bellwether plaintiff in this litigation.

Accordingly, pursuant to Case Management Order No. 10, Mr. Taylor was required

to provide signed authorizations for the release of certain records by April 27, 2020.

See ECF No. 1086. Mr. Taylor failed to fulfill this requirement. On May 4, 2020,

the Court granted Mr. Taylor until close of business on May 5, 2020 to provide the

requisite authorizations and advised that his failure to do so would result in an order

to show cause. Again, Mr. Taylor failed to comply with the Court’s directive.

Additionally, the Court has been advised that Mr. Taylor has failed to respond to his

counsel’s “extensive efforts” to communicate with him about his case. Mr. Taylor’s

failure to comply with Court orders and his unresponsiveness to counsel are

unacceptable and severely impede the litigation process; therefore, an order to show

cause is necessary. Failure to comply with the order to show cause will result in

sanctions, up to and including dismissal. See Equity Lifestyle Prop., Inc. v. Florida
     Case 7:20-cv-00071-MCR-GRJ Document 10 Filed 05/06/20 Page 2 of 2

                                                                            Page 2 of 2


Mowing & Landscape Serv., Inc., 556 F.3d 1232, 1240 (11th Cir. 2009) (“[A district]

court may dismiss a claim if the plaintiff fails to prosecute it or comply with a court

order.”); see also In re Phenylpropanolamine (PPA) Prod. Liab. Litig., 460 F.3d

1217 (9th Cir. 2006) (affirming dismissals of individual cases with prejudice for

failure to comply with case management orders).

      Accordingly:

      1.     Plaintiff Joseph Taylor is hereby ORDERED TO SHOW CAUSE
             why his case should not be dismissed with prejudice for failure to
             prosecute and/or failure to comply with an order of the Court, by May
             13, 2020. Mr. Taylor’s response to this Order must be filed on the
             docket for his individual case only.

      2.     Failure to comply with this Order will result in sanctions, up to and
             including dismissal.

      SO ORDERED, on this 6th day of May, 2020.


                                 M. Casey Rodgers
                                 M. CASEY RODGERS
                                 UNITED STATES DISTRICT JUDGE




Case No. 7:20cv071/MCR/GRJ
